Citation Nr: 1806670	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2017, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for entitlement to service connection for a low back disability.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

The Board notes that the Veteran has not yet been afforded a VA examination concerning his claim for service connection for a low back disability.  Therefore, on remand an examination must be scheduled and an opinion as to the etiology of any low back disability must be requested.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding medical treatment records.  All attempts to obtain records must be documented in the claims folder.  Specifically request any information relating to treatment by a chiropractor in 2003, as noted at the September 2017 hearing.  If the necessary authorization is received, request those records.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed low back disability.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the lay statements and hearing testimony of record regarding a fall during service and continued symptoms of back pain that were medicated following service.

(a)  The examiner should diagnose and identify any low back disability.

(b)  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed low back disability is due to or related to active service.

(c)  The examiner should provide commentary as to the effect of the low back disability on the Veteran's occupational functioning.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

